significant index no department of the treasury internal_revenue_service washington d c government entities division jul inre plan taxpayer dear this letter constitutes notice that with respect to the above named multiemployer_plan conditional approval has been granted for your request for a 10-year extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the extension is granted for the amortization periods for amortizing unfunded liabilities of the plan for the plan_year beginning january the application_for the extension was filed prior to date __ the extension of the amortization periods of the unfunded liabilities of the plan have been granted in accordance with sec_412 of the code and sec_304 of erisa all references to the code and erisa are to the law in effect prior to the passage of the pension_protection_act of p l sec_412 of the code and sec_304 of erisa authorize the secretary of labor to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302 of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury accordingly the amortization periods for the unfunded liabilities of the plan are extended as described above under sec_412 of the code and sec_304 of erisa and - and - the plan experienced investment returns losses of the plan years ended december these losses employer_contribution levels fixed by collective bargaining agreements are inadequate to meet the plan’s anticipated minimum_funding requirements in response contributions to the plan were significantly increased and the benefit_accrual rates under the plan were significantly reduced however despite these actions to improve the funded status of the plan without an extension the plan would have a funding deficiency by the end of the plan_year beginning january has represented that the contributions required to avoid funding deficiencies for the plan_year and subsequent years are unattainable under collective bargaining respectively in view of the taxpayer for if however the requested amortization period extension was to be granted the funding_standard_account calculations show no funding deficiencies for and subsequent years accordingly failure to permit the extension would result in a substantial risk to the voluntary continuation of the plan and would be adverse to the participants in the aggregate however because the prospects for recovery are uncertain we are granting the extension subject_to the conditions listed below for each plan_year that the extension remains in effect starting with the plan_year beginning january a credit balance is maintained in the funding_standard_account that is at least as large as the pseudo credit balance for this purpose the pseudo-credit balance means a hypothetical credit balance developed by determining the reduction in the net amortization charge for the extended base each year that is solely due to the difference between the valuation interest rate and the interest rate under sec_6621 of the code and amortizing each such reduction over a period of years using the valuation interest rate the resulting amortization amounts are accumulated with interest at the valuation interest rate to derive the pseudo credit balance at each valuation_date the plan’s funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of january is a b noless than for each valuation_date from january january inclusive through for each valuation_date subsequent to january year the extension remains in effect no less than greater than the required funded ratio as of the previous valuation_date for example __ and for each plan _ 20u743u3 because the required funded ratio as of january ratio must be at least as of january i sec_54 the funded and as of january regardless of whether the actual funding ratio in any prior year is higher than the required rate for that year and for each plan_year that the extension remains in effect starting with the plan_year beginning january including the development of the pseudo credit balance required at the end of the plan_year and the calculation of the plan's funding status as described in paragraph above and the schedule b form for each plan_year are provided to the internal_revenue_service service by september of the calendar_year following the end of the plan_year to the address listed below a copy of the actuarial valuation report you accepted these conditions in a letter dated date if any one of these conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities would be retroactively null and void however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification would be considered another ruling_request and would be subject_to an additional user_fee your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the manager and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely jpn wale f- james e holland jr manager employee_plans technical
